Citation Nr: 1046074	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan








INTRODUCTION

The Veteran served on active duty from August 1987 to January 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Veteran appealed this decision to BVA, 
and the case has been referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In June 2008, the Veteran submitted a statement in support of his 
claim.  It was unclear from this statement whether he was 
requesting a hearing before the Board.  Prior to the October 2008 
certification of the Veteran's appeal, the RO, in an attempt to 
clarify the Veteran's request, contacted the Veteran by telephone 
to determine whether he wished to have a hearing before the 
Board.  In a July 2008 Report of Contact, it was noted that the 
Veteran requested a Travel Board hearing at the RO in Milwaukee, 
Wisconsin.  A complete and thorough review of the claims folder 
indicates that the Veteran has not been provided with a hearing, 
and the record does not reflect that he has withdrawn his 
request.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran his requested Travel Board 
hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a Travel Board 
hearing with a Veterans Law Judge of the 
Board in accordance with his request.  The 
Veteran should be notified in writing of 
the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


